CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: l Of 11 PAGE|D #Z 282

ELECTRON|CALLY FlLED
Redacted by Clerk of Court COURT OF CoMMON pLEAS
Tuesday, January 22, 2019 1:12:11 PM
CASE NUMBER: 2019 CV 00314 DOCkef lD: 33026903
MlKE FOLEY
CLEHK OF COURTS MONTGOIV|ERY COUNTY OH|O

COURT OF COMl\/[ON PLEAS
MONTGOMERY COUNTY, OHIO

2700 MIAMISBURG-CENTERV[LLE ROAD7 : CASE NO.
LLC '

in care of RVI Group

201 Broad Street, Sixth Floor

Stamford, Connecticut 06901

Plaintiff,
v_ § COMPLAINT

ELDER OHIO l DELAWARE BUSINESS
TRUST

in care of Corporation Service Company,
registered agent

251 Little Falls Drive

Wilmington, DelaWare 19808

and

also in care of Elder Ohio I, Inc., Trustee

in care of Corporation Service Company,
registered agent

251 Little Falls Drive

Wilmington, DelaWare 19808

and

MONTGOMERY COUNTY TREASURER
451 West Third Street
Dayton, Ohio 45422

and

JON F. HANSON

The Hampshire Companies, LLC
83 South Street

Morristown, NeW Jersey 07960

and

JOHN DOE (eXact name unknown)
in care of Jon F. Hanson

The Hampshire Companies, LLC
83 South Street

Morristown, New Jersey 07960

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 2 Of 11 PAGE|D #Z 283

and

JANE DOE (eXact name unknoWn)
in care of Jon F. Hanson

The Hampshire Companies, LLC
83 South Street

MorristoWn, NeW Jersey 07960

Defendants.

Comes now Plaintiff 2700 Miamisburg-Centerville Road, LLC and for its complaint says

as folloWs:
1.
2.
trust
3.
4.

Plaintiff is an Ohio limited liability company.

Defendant Elder Ohio I DelaWare Business Trust (“Elder”) is a DelaWare business

Elder Ohio I, Inc. is a DelaWare corporation and the trustee of Elder.

The property Which is the subject of this commercial real estate mortgage foreclosure

action consists of 15.619 acres in the city of Dayton7 Ohio in Montgomery County With a street

address of 2700 Miamisburg-Centerville Road, With a 212,000 square foot building (the

“Property”).

5.

Defendants J on F. Hanson, John Doe (eXact name unknown) and Jane Doe (eXact

name unknown) are stockholders, partners, partners of a partner, members, trustees or

beneficiaries of Elder or an officer, director or employee of one or more of the foregoing

(collectively, the “Insiders”).

6.

COUNT 1
§Loan Agreement!

Plaintiff incorporates by reference paragraphs 1 through 5 inclusive above as if the

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 3 Of 11 PAGE|D #Z 284

same were more fully rewritten herein.

7. On or about April 14, 1998, Elder executed and delivered to Boston American
Lending Group - I, Inc. (“Boston American”) a certain Loan Agreement dated April 14, 1998 a
copy of which Loan Agreement is attached marked EXhibit A (the “Loan Agreement”).

8. On or about April 14, 1998 for good and valuable consideration, Boston American
assigned, conveyed, delivered, sold and transferred to Credit Suisse First Boston Mortgage
Capital LLC (“Credit Suisse”) all right, title and interest of Boston American in the Loan
Agreement.

9. On or about April 15, 1999 and effective as of June 25, 1998 for good and valuable
consideration, Credit Suisse assigned, conveyed, delivered, sold and transferred all right, title
and interest of Credit Services in the Loan Agreement to State Street Bank and Trust Company
as trustee for the Registered Holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-through Certiflcate, Series 1998-CI (“State Street Bank”).

10. On or about April 11, 2018 for good and valuable consideration, State Street Bank
assigned, conveyed, delivered, sold and transferred all right, title and interest of State Street
Banl< in the Loan Agreement to U.S. Banl< National Association as trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-
through Certificate, Series 1998-CI (“U.S. Bank”).

11. On or about September 17, 2018 and effective as of March 31, 2018 for good and
valuable consideration, U.S. Banl< assigned, conveyed delivered, sold and transferred all right,
title and interest of U.S. Bank in the Loan Agreement to Plaintiff

12. Plaintiff is the owner and holder in due course of the Loan Agreement.

13. The loan to Elder made under the Loan Agreement (the “Loan”) was due and

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 4 Of 11 PAGE|D #Z 285

payable in full on March ll, 2018.

14. Elder has failed and refused and continues to fail and refuse to pay Plaintiff the Loan
as due when due under the Loan Agreement despite demand.

15. There is due by Elder to Plaintiff on the Loan under the Loan Agreement the sum of
$6,444,144.34 of principal plus accrued interest in the amount of $240,116.87 as of January 18,
2019 plus further interest on and after January 19, 2019 at the rate of 8.9427% per annum plus all
costs and expenses incurred to collected the same and to preserve and protect the Property and

the Personal Property (defmed below) plus attorney’s fees and expenses

COUNT 2
ote

16. Plaintiff incorporates by reference thereto paragraphs 1 through 15 inclusive above
as if the same were more fully rewritten herein.

17. On or about April 14, 1998, Elder executed and delivered to Boston American a
certain Promissory Note dated April 14, 1998 a copy of which Promissory Note is attached
marked Exhibit B (the “Note”).

18. On or about April 14, 1998 for good and valuable consideration, Boston American
assigned, conveyed, delivered, sold and transferred to Credit Suisse all right, title and interest of
Boston American in the Note.

19. On or about April 15, 1999 effective as of June 25, 1998 for good and valuable
consideration, Credit Suisse assigned, conveyed, delivered, sold and transferred all right, title
and interest of Credit Services in the Note to State Street Bank and Trust Company as trustee for
the Registered Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-through Certificate, Series 1998-CI (“State Street Banl<”).

20. On or about April 11, 2018 for good and valuable consideration, State Street Trustee

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 5 Of 11 PAGE|D #Z 286

assigned, conveyed, delivered, sold and transferred all right, title and interest of State Street
Bank in the Note to U.S. Bank.

21. On or about September 17, 2018 effective as of March 31, 2018 for good and
valuable consideration, U.S. Bank assigned, conveyed delivered, sold and transferred all right,
title and interest of U.S. Bank Trustee in the Note to Plaintiff

22. Plaintiff is the owner and holder in due course of the Note.

23. Writings evidencing the assignments described in paragraphs 17 , 18, 19 and 20 are
set forth in Exhibit B.

24. The Note was due and payable in full on March 11, 2018.

25. Elder has failed and refused and continues to fail and refuse to pay Plaintiff as due
when due under the Note despite demand

26. There is due by Elder to Plaintiff on the Note the sum of $6,444,144.34 of principal
plus accrued interest in the amount of $240,116.87 as of January 18, 2019 plus further interest on
and after January 19, 2019 at the rate of 8.9427% per annum plus all costs and expenses incurred
to collected the same and to preserve and protect the Property and the Personal Property (defined
below) plus attorney’s fees and expenses

Count 3
gMortgage[

27. Plaintiff incorporates by reference thereto paragraphs 1 through 26 inclusive above
as if the same were more fully rewritten herein.

28. To secure payment due under the Note, on or about April 14, 1998, Elder executed
and delivered to Boston American a certain Open End Mortgage, Security Agreement, Fixture
Financing Statement with respect to the Property, a copy of which is attached marked Exhibit C

(the “Mortgage”), and the Mortgage was recorded April 17, 1998 as MORT-98-1956 A03, in the

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 6 Of 11 PAGE|D #Z 287

office of the Recorder of Montgomery County, Ohio (“Recorder”).

29. On or about April 27, 1998 the Mortgage was amended pursuant to a certain First
Amendment to the Open End Mortgage, Security Agreement and Fixture Financing Statement
which was recorded May 5, 1998 as MMF 98-2290 B 12 in the office of the Recorder, a copy of
which amendment is attached marked Exhibit D .

30. On or about April 14, 1998 the Mortgage was assigned by Boston American to
Credit Suisse and said assignment was recorded April 17, 1998 at MMF 98-1970 A05 in the
office of the a copy of said assignment is attached marked Exhibit E.

31. On or about April 15, 1999 the Mortgage was assigned by Credit Suisse to State
Street Trustee and said assignment was recorded September 10, 1999 at MMF 99-45 88 A01 in
the office of the Recorder, a copy of which assignment is attached marked Exhibit F.

32. On or about April 11, 2018 the Mortgage was assigned by State Street Trustee to
U.S. Bank Trustee and said assignment was recorded on May 14, 2018 at 2018-00027903 in the
office of the Recorder, a copy of which assignment is attached marked Exhibit G.

33. On or about September 28, 2018 the Mortgage was assigned by U.S. Bank Trustee
to Plaintiff and said assignment was recorded on October 2, 2018 at 2018-00057796 in the office
of the Recorder, a copy of which assignment is attached marked Exhibit H.

34. The Mortgage is the first and best lien on the Property after real estate taxes and
assessments, if any, due and payable

35. Defendant Montgomery County Treasurer may claim an interest in the Property.

36. As a result of the breach and default by Elder under the Note, there has been a
breach and default by Elder under the Mortgage and Plaintiff is entitled to foreclose the

Mortgage

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 7 Of 11 PAGE|D #Z 288

Count 4
(Assignment of Leases and Rents)

37. Plaintiff incorporates by reference thereto paragraphs 1 through 36 inclusive above
as if the same were more fully rewritten herein.

38. To further secure payment due under the Note, on or about April 147 1998, Elder
executed and delivered to Boston American a certain Assignment of Leases and Rents with
respect to the Property, a copy of which is attached marked Exhibit I (the “Lease Assignment”)
and the Lease Assignment was recorded April 17, 1998 at 1\/11\/1F 98-1956 B08, in the office of
the Recorder.

39. On or about April 27, 1998 a First Amendment to Assignment of Leases and Rents
was executed and delivered and subsequently recorded May 5, 1998 at MMF 98-2290 C06 in the
office of the Recorder and a copy of said amendment is attached marked Exhibit J.

40. On or about April 14, 1998 the Lease Assignment was assigned by Boston
American to Credit Suisse in the assignment of the Mortgage attached marked Exhibit F.

41. On or about April 15, 1998 the Assignment of Assignment of Leases and Rents by
Credit Suisse to State Street Trustee and said assignment was recorded September 10, 1999 at
MMF 99-45 88 A08 in the office of the Recorder and a copy of said assignment is attached
marked Exhibit K.

42. On or about April 11, 2018 the Lease Assignment was assigned by State Street
Trustee to U. S. Bank Trustee and said assignment was recorded on May 14, 2018 at 2018-
00027904 in the office of the Recorder and a copy of said assignment is attached marked Exhibit
L.

43. On or about September 28, 2018 the Lease Assignment was assigned by U, S. Bank

Trustee to Plaintiff and said assignment was recorded on October 2, 2018 at 2018-00057796 in

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 8 Of 11 PAGE|D #Z 289

the office of the Recorder and a copy of said assignment is attached marked Exhibit M.

44. As a result of the breach and default by Elder under the Note, there has been a
breach and default by Elder under the Lease Assignment and Plaintiff is entitled to enforce the
Lease Assignment

Count 5
gSecurity Interesty

45. Plaintiff incorporates by reference thereto paragraphs 1 through 44 inclusive above
as if the same were more fully rewritten herein.

46. Defendant Elder granted the mortgagee a security interest in all tangible and
intangible personal property as more fully described in paragraph F on page 2 of the Mortgage
(collectively, the “Personal Property”).

47 . The security interest granted as to the Personal Property was perfected by the filing
of a financing statement in the office of the Delaware Secretary of State and Ohio Secretary of
State and followed by continuation statements

48. As a result of the breach and default by Elder under the Mortgage, Plaintiff is
entitled to enforce its security interest in the Property including but not limited to, taking
possession of and selling the Personal Property.

Count 6
(Personal Liabilitv of lnsiders)

 

49. Plaintiff incorporates by reference thereto paragraphs 1 through 48 inclusive above
as if the same were more fully rewritten herein.

50, Section 14.01 of the Loan Agreement provides that the “stockholders, partners,
partners of the partners, members, trustees, beneficiaries of the Borrower, as the case may be and
their respective officers, directors and employees” may be personally liable to the counterparty to

the Loan Agreement to the same extent that Elder is liable in the event any of them acts or omits

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 9 Of 11 PAGE|D #Z 290

to act with respect to certain matters, including without limitation physical waste of the Property
(collectively, the “Bad Acts”).

51. The lnsiders have committed Bad Acts by effectively abandoning the Property.

52. As a result of the foregoing, the Insiders are personally liable to Plaintiff in an
amount not yet determined

Count 7
§Beceiver[

53. Plaintiff incorporates by reference thereto paragraphs 1 through 52 inclusive above
as if the same were more fully rewritten herein.

54. The Mortgage provides at Paragraph 39 on page 10 that after the occurrence of an
Event of Default under the Mortgage or the commencement of an action to foreclose the
Mortgage, the mortgagee is entitled to the appointment of a receiver.

55. ln addition, Plaintiff is entitled to have a receiver appointed under the Ohio receiver
statute at R.C. 2734_01(A)(2)(b).

WHEREFORE, Plaintiff prays the Court enter judgment in favor of Plaintiff as follows:

A. On Count 1 in favor of Plaintiff against Elder in the amount of $6,444,144.34 of
principal plus accrued interest in the amount of $240,116.87 as of January 18, 2019 plus further
interest on and after January 19, 2019 at the rate of 8.9427% per annum plus all costs and
expenses incurred to collected the same and to preserve and protect the Property and the Personal
Property (defined below) plus attorney’s fees and expenses

B. On Count 2 in favor of Plaintiff against Elder in the amount of $6,444,144.34 of
principal plus accrued interest in the amount of $240,116.87 as of January 18, 2019 plus further

interest on and after January 19, 2019 at the rate of 8.9427% per annum plus all costs and

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 10 Of 11 PAGE|D #Z 291

expenses incurred to collected the same and to preserve and protect the Property and the Personal
Property (defined below) plus attorney’s fees and expenses
C. On Count 3 in favor of Plaintiff to order as follows:

(1) The Mortgage be foreclosed

(2) That all persons with any interest in the Property set forth in writing filed in
this action any such interest or be forever barred and cut off .

(3) That all liens on the Property be marshaled.

(4) That the Sheriff of Montgomery County, Ohio (the “Sheriff’) appraise,
advertise and sell the Property according to law and the orders of the Court.

(5) ln the alternative to a sale of the Property by the Sheriff, that the Receiver sell
the Property either by public or private sale according to the orders of the Court.

(6) That the proceeds of said sale of the Property by the Sheriff, or by the
Receiver, be distributed first to real estate taxes and assessments due, if any; second to the
Receiver for all fees and costs and expenses incurred; third, to Plaintiff on the monetary
judgment in favor of Plaintiff entered in this action; and fourth the balance remaining, if any, to
the Clerk of the Court to hold pending further order of the Court.

D. On Count 4 to find that the Lease Assignment is a valid and irrevocable assignment of
the Leases and Rent and that Plaintiff is entitled to take immediate possession of the Leases and
Rents.

E. On Count 5 to find the Plaintiff has a valid, perfected security interest in the Personal
Property and is entitled to immediate possession of the Personal Property to appoint a receiver

F. On Count 6 in favor of Plaintiff and against Jon F. Hanson, John Doe and Jane Doe,

all jointly and severally, in the amount of in favor of Plaintiff in an amount to be determined

10

CaSe: 3219-CV-OOOBl-T|\/|R-SLO DOC #Z 2 Filed: O2/20/19 Page: 11 Of 11 PAGE|D #Z 292

G. On Count 7 to appoint a receiver to protect and sell the Property and the Personal

Prop erty.

H. On all Counts to grant to Plaintiff all other relief in which Plaintiff is entitled at law or

in equity.

19704753.1

11

Respectfully submitted,

/s/ Richard Bovdston
Richard Boydston (0022360)
Counsel for Plaintiff

2700 Miamisburg-Centerville Road, LLC
Bingham Greenebaum Doll LLP
255 East Fifth Street, Suite 2350
Cincinnati, OH 45202
513.455.7663
513.762.7963 (fax)
rboydston@bgdlegal.com

